--------------------------------------------------------------------------------

EXHIBIT 10.1

  
August 16, 2011




Mr. Kurt Busch
 



Dear Kurt:


This letter (“Agreement”) will confirm our understanding and agreement regarding
your employment with Lantronix Inc. (“Lantronix” or the “Company”), commencing
August 23, 2011 (“Commencement Date”).


1.   Position; Exclusivity.  The Company hereby agrees to employ you as its
President and Chief Executive Officer.  Your office is located at the Company
headquarters in Irvine, California. You accept such employment pursuant to the
terms of this Agreement.  You shall perform such duties and responsibilities as
may be determined from time to time by the Board of Directors of the Company
(the “Board”), which shall be consistent with your position as a senior officer
of the Company.  You agree to devote your full business time, attention and
energy to performing your duties and responsibilities to the Company under this
Agreement.  During your employment with Lantronix, you will not render any
services to any other person or entity, whether for compensation or otherwise,
or engage in any business activities competitive with or adverse to the
Company’s business or welfare, whether alone, as an employee, as a partner, as a
member, or as a shareholder, officer or director of any other corporation, or as
a trustee, fiduciary or in any other similar representative capacity of any
other entity, without the prior written consent of the Board.


2.   Base Salary.  The Company shall pay you a bi-weekly basis a base salary of
$10,384.61 ($270,000 on an annualized basis, the “Base Salary”), less applicable
withholdings and deductions, which shall be paid on the Company’s regular
payroll dates.  Your salary will be reviewed annually by the Board, and the
Board may, in its sole discretion, adjust it to reflect Company performance,
your performance, market conditions and other factors deemed relevant by the
Board.


3.   Bonus.  You will be fully eligible to participate in the Lantronix
Performance Bonus Plan at a target rate of up to 40% of your Base Salary (the
“Performance Bonus”).  You will be fully eligible to participate in the Fiscal
Year 2012 Lantronix Performance Bonus Plan and any Performance Bonus Plan for
each full fiscal year during which this Agreement is in effect.   The Board
hereby waives the requirement to be employed by the Company as of July 1, 2011
to be eligible to participate in the first half of Fiscal Year 2012 Performance
Bonus Plan without pro-ration.  Currently the Performance Bonus is paid out
semi-annually following the close of the applicable fiscal quarters to which
such Performance Bonus payment is applicable.  At 100% payout, the target
annualized Performance Bonus is $108,000.   Lantronix reserves the right to
change or discontinue the plan at any time. The Performance Bonus Plan shall be
subject to the following:
    
 
1

--------------------------------------------------------------------------------

 
  
i.   The Compensation Committee of the Board will define the Performance Bonus
Plan annually, determining the objectives for the fiscal year that must be met
to earn the Performance Bonus.  Such objectives may include, but shall not be
limited to, operating metrics, objective and subjective leadership dimensions
and performance metrics in the operation of the Company, the achievement of
financial objectives set forth in the Board approved Annual Operating Plan (the
“Annual Operating Plan”) for a particular fiscal year, or such other objectives
as the Compensation Committee of the Board, in its sole discretion, shall
determine.


ii.   You must be employed by the Company on the respective dates set forth in
the eligibility requirements for such Fiscal Year’s Performance Plan to be
eligible to receive the applicable Performance Bonus for such period (i.e.,
December 31st and June 30th, when the Performance Bonus Plan is paid
semi-annually).  The Performance Bonus for the first half of the Fiscal Year
shall be paid to you no later than March 15 of the following year (e.g, for the
first half of the 2012 Fiscal Year ending on December 31, 2011, you shall be
paid no later than March 15, 2012).  The Performance Bonus for the second half
of the Fiscal Year shall be paid no later than March 15 of the year following
the year in which the second half of the Fiscal Year concludes (e.g., for the
Fiscal Year terminating on June 30, 2012, you shall be paid on account of the
second half Performance Bonus no later than March 15, 2013).  If the Performance
Bonus is paid annually, you shall be paid no later than March 15 of the year
following the calendar year in which the Fiscal Year concludes.


iii.   All Performance Bonus awards are subject to the terms of the Performance
Bonus Plan agreement for the applicable Fiscal Year.


4.   Stock Option Award.  Subject to the terms of the Company’s 2010 Stock Plan
and the form of stock option agreement thereunder, the Company shall issue you a
stock option to purchase 350,000 shares of Lantronix common stock.  The stock
option shall be an incentive stock option to the extent permitted by the
$100,000 rule of Internal Revenue Code Section 422(d).  The grant shall be
effective on your Commencement Date and the strike price of the options shall be
the closing price of one share of common stock on the Commencement Date.  None
of these options shall vest until such time as you and the Company enter into a
written stock option agreement with respect to the 350,000 options.  The stock
option agreement shall provide, among other things that your options shall vest
according to the following schedule: 25% (87,500) of your options shall vest on
the first anniversary of the Commencement Date and the remaining options shall
vest ratably each month thereafter for a period of 36 months, subject to your
remaining a Service Provider to the Company through such dates (as defined in
the Company’s 2010 Stock Plan).
  
5.   Change in Control.  In the event of a “Change in Control” of the Company as
defined in Attachment A after your Commencement Date, then, subject to the terms
of this Agreement, as an additional benefit, the Company shall compensate you as
set forth in Attachment A.
      
 
2

--------------------------------------------------------------------------------

 
  
6.   Employee Benefits.  You shall be entitled to the benefits and perquisites
which the Company generally provides to its other senior executives under the
applicable Company plans and policies, excluding any automobile allowance, and
to future benefits and perquisites made generally available to senior executives
of the Company.  Your participation in such benefits plans shall be on the same
basis as applies to other senior executives of the Company.  All such benefits
and perquisites are subject to modification and/or elimination in the Company’s
discretion.  You shall pay any contributions which are generally required of
senior executives to receive any such benefits.
   
7.   Vacation.  Vacation is accrued on a bi-weekly basis.  Subject to the
Company’s vacation accrual policies and caps, you shall accrue vacation
according to the following schedule:  two (2) weeks per year for the first three
(3) years of service; three (3) weeks per year for after three (3) years of
service and until completion of five (5) years of service;  three weeks and two
and a half days (3.5 weeks) after six (6) years of service and until completion
of nine years of service; and four (4) weeks after nine (9) years of service.
    
8.   Life Insurance.  Basic Life and Accidental Death & Dismemberment coverage
is provided to employees through Anthem Blue Cross at the rate of two times your
annual Base Salary, up to a maximum $500,000.  Supplemental life insurance can
be purchased by the employee to cover additional family members.
   
9.   Health Insurance.  The Company offers group insurance plans designed to
meet those needs to all active regular full-time employees.  Regular full-time
employees are eligible to enroll in group insurance benefits on the first of the
month following their first day of employment.   Based on your hire date of
August 23, 2011, you will be eligible for benefits on September 1, 2011. If your
start date is extended, it will affect the date you will be eligible for
benefits.  Group medical, dental, vision and prescription coverage is presently
offered through Anthem Blue Cross.  You have a choice among these medical and
dental plan options:  HMO (a health maintenance organization), and a PPO
(Preferred Provider Organization).  The Company currently pays a significant
portion of the premium, with the employee contributing the difference through a
bi-weekly payroll deduction.
  
10.   Unspecified Term, At-Will Employment and Termination.


a.   Notwithstanding anything to the contrary in this Agreement or in any prior
relationship with the Company, express or implied, your employment is for an
unspecified term and either you or Lantronix may terminate your employment
at-will and with or without Cause (as defined in Attachment B hereto) or notice;
provided however, that if your employment is terminated by the Company without
Cause (as defined in Attachment B hereto), in exchange for a full general
release of claims against the Company in a form reasonably acceptable to the
Company becoming effective in accordance with its terms, the Company will pay
you severance pay in a total amount equal to the sum of (i) nine (9) months of
your then current Base Salary, plus (ii) an amount equal to seventy-five percent
(75%) of your  Performance Bonus actually earned and paid to you during the
previous twelve month period (collectively, the “Severance Payment”).  The
Severance Payment shall be less required tax deductions and withholdings and
shall be paid in a lump sum on the 53rd day following your date of termination
or such later date as is required to avoid potentially adverse taxation under
Internal Revenue Code Section 409A pursuant to Section 15 hereof.
  
 
3

--------------------------------------------------------------------------------

 
      
b.   This Agreement (and your employment) may be terminated immediately and
without notice for Cause without further liability or obligation to you other
than payment of compensation earned by you through the effective date of
termination.  


11.   Confidential Information; Non-Solicitation of Employees.
  
a.   As an employee of Lantronix, you will have access to certain Company
confidential information and you may, in the course of your employment, develop
certain information or inventions, which will be the property of the
Company.  To protect the interests of the Company, you will be asked to sign the
Company’s Employment, Confidential Information, and Invention Assignment
Agreement forms as a condition of employment.  We wish to impress upon you that
we do not want you to bring with you any confidential or proprietary information
from a previous employer or violate any obligation you may have to that
employer.


b.   In consideration of the promises and covenants contained in this Agreement,
you agree that for a period of one (1) year following your effective date of
termination or resignation, you will not, either directly or indirectly, either
on your own behalf or on behalf of any other person, recruit or solicit for hire
any individual who is then employed by the Company.


c.   You acknowledge and agree that the restrictions contained in Sections 11(a)
and (b) are reasonable and appropriate.  You further acknowledge and agree that
the restrictions contained in Sections 11(a) and (b) will not preclude you from
engaging in any trade, business or profession that you are qualified to engage
in.


12.   Mutual Agreement to Arbitrate.  To the fullest extent allowed by law, any
controversy, claim or dispute between you and the Company (and/or any of its
affiliates, owners, shareholders, directors, officers, employees, volunteers or
agents) relating to or arising out of your employment or cessation of that
employment will be submitted to final and binding arbitration as provided in
Attachment C hereto.


13.   Successors and Assigns.  This Agreement will be assignable by the Company
to any successor or to any other company owned or controlled by the Company, and
will be binding upon any successor to the business of the Company, whether
direct or indirect, by purchase of securities, merger, consolidation, purchase
of all or substantially all of the assets of the Company or otherwise.
  
 
4

--------------------------------------------------------------------------------

 
  
14.   Withholding of Taxes; Tax Reporting.  The Company may withhold from any
amounts payable under this Agreement all such federal, state, city and other
taxes, and may file with appropriate governmental authorities all such
information, returns or other reports with respect to the tax consequences of
any amounts payable under the Agreement, as may, in its judgment, be required by
law.  It is expressly understood and agreed that all such taxes shall be your
sole responsibility.


15.   Sections 280G and Compliance with Section 409A.


a.   In the event that the severance and other benefits provided for in this
agreement or otherwise payable to you (a) constitute “parachute payments” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) and (b) would be subject to the excise tax imposed by Section 4999
of the Code, then such benefits shall be either be:
 
(i)   delivered in full, or
 
(ii)   delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income and employment taxes and the excise tax imposed
by Section 4999, results in the receipt by you, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code.  Unless the Company and
you otherwise agree in writing, any determination required under this Section 5
will be made in writing by a national “Big Four” accounting firm selected by the
Company or such other person or entity to which the parties mutually agree (the
“Accountants”), whose determination will be conclusive and binding upon you and
the Company for all purposes.  For purposes of making the calculations required
by this Section 15a, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and you shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.  Any reduction in payments and/or benefits
required by this Section shall occur in the following order: (A) cash payments
shall be reduced first and in reverse chronological order such that the cash
payment owed on the latest date following the occurrence of the event triggering
such excise tax will be the first cash payment to be reduced; and
(B) accelerated vesting of stock awards shall be cancelled/reduced next and in
the reverse order of the date of grant for such stock awards (i.e., the vesting
of the most recently granted stock awards will be reduced first), with
full-value awards reversed before any stock option or stock appreciation rights
are reduced.
   
 
5

--------------------------------------------------------------------------------

 
   
b.   This Agreement is intended to be exempt to the extent possible from the
requirements of Internal Revenue Code Section 409A, including current and future
guidance and regulation interpreting such provisions.  Notwithstanding anything
to the contrary in this Agreement, no Deferred Compensation Separation Benefits
(as defined below) payable under this Agreement will be considered due or
payable until and unless you have a “separation from service” within the meaning
of Section 409A of the Code, as amended and the final regulations and any
guidance promulgated under Section 409A, as each may be amended from time to
time (together, “Section 409A”).  Notwithstanding anything to the contrary in
this Agreement, if you are a “specified employee” within the meaning of Section
409A at the time of your “separation from service” other than due to your death,
then any severance benefits payable pursuant to this Agreement and any other
severance payments or separation benefits, that in each case when considered
together may be considered deferred compensation under Section 409A (together,
the “Deferred Compensation Separation Benefits”) and are otherwise due to you on
or within the six (6) month period following your “separation from service” will
accrue during such six (6) month period and will instead become payable in a
lump sum payment on the date six (6) months and one (1) day following the date
of your “separation from service.”  All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Each payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.  It is the
intent of this Agreement to comply with the requirements of Section 409A so that
none of the severance payments and benefits to be provided under this Agreement
will be subject to the additional tax imposed under Section 409A, and any
ambiguities in this Agreement will be interpreted to so comply.  The Company and
you agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
under Section 409A prior to actual payment to you.
  
c.   Any good faith determinations made by the Company or the Accountants
hereunder shall be final, biding and conclusive upon you and the Company.


16.   Immigration; Background Check.


a.   For purposes of federal immigration law, you will be required to provide to
the Company documentary evidence of your identity and eligibility for employment
in the United States.  Such documentation must be provided to us within three
(3) business days of your Start Date, or our employment relationship with you
may be terminated.


b.   This offer of employment is also contingent upon the successful
verification of the information you provided to the Company during your
application process, as well as a general background check performed by the
Company to confirm your suitability for employment.  By accepting this offer of
employment, you warrant that all information provided by you is true and correct
to the best of your knowledge, you agree to execute any and all documentation
necessary for the Company to conduct a background check and you expressly
release the Company from any claim or cause of action arising out of the
Company’s verification of such information.


17.   Entire Agreement.  This Agreement, together with the documents referenced
herein, contains the entire integrated agreement of the parties hereto with
respect to the subject matter hereof and it supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the subject matter hereof.  Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, written, oral or
otherwise, have been made by any party, or anyone acting on behalf of any party,
which are not embodied herein, and that no other agreement, statement or promise
not contained in this Agreement shall be valid or binding.  This Agreement may
not be modified or amended by oral agreement, but only by an agreement in
writing signed by an authorized member of the Board and you.


We are excited to have you join Lantronix, and we look forward to your
Commencement Date on August 23, 2011.  Please sign, date and return the enclosed
copy of this Agreement to me for our files to acknowledge your agreement with
the above.
 
      

  Very truly yours,           Lantronix, Inc.          
 
By:
/s/        Thomas Wittenschlaeger       Chairman of the Board,       Lantronix,
Inc.  


 


 
Acknowledged and Agreed:
 
_______________________________
Kurt Busch
 
Dated:  _____________________, 2011
    
 
6

--------------------------------------------------------------------------------

 
   
ATTACHMENT A
CHANGE OF CONTROL


I.  Definitions.
  




a.
“Change in Control” means the occurrence of any of the following events:

  
(i)          
Any “person” (as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than the TL Parties
(as defined below) becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or,  more of the total voting power
represented by the Company’s then outstanding voting securities; or

(ii)         
The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than to the TL Parties; or

(iii)        
The consummation of a merger or consolidation of the Company with any other
corporation, other than (Y) to the TL Parties or (Z) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least seventy percent (70%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation.

     




b.
“Good Reason” for you means only if you resign within one hundred and twenty
(120) days after the Company has taken any of the following actions without your
express written consent: (i) the Company “Substantially Lessens Your Title” (as
defined herein); (ii) the Company “Substantially Reduces Your Senior Authority”
(as defined herein); (iii) the Company assigns material duties to
you which are materially lesser than the duties
commensurate  with your then-current status; (iv) the Company reduces your  base
 salary  or  benefits  from that in effect at the Commencement Date (unless such
reduction is in connection with a salary or benefit reduction program of general
application at the senior level executives of the Company); or (v) the Company
fails to obtain the
assumption of this Agreement by any successor or assign of the Company.
Notwithstanding  the foregoing, Good Reason shall not exist unless you provide
the Company written notice of the existence of the one or more of the actions,
conditions or events set forth above in this definition of Good Reason within
ninety (90) days after the initial existence or occurrence of such action,
condition or event, and if such action, event or condition is curable, the
Company fails to cure such action, event or condition
within thirty (30) days after its receipt of such notice.

    
c.
“Market Cap” shall mean a dollar amount that equals the share price multiplied
by the number of outstanding shares (shares that have been authorized, issued,
and purchased by investors) of the Company.

   
d.
“Substantially Lessens Your Title” shall mean that you do not have the title of President, Chief
Executive Officer of the Company or an enterprise equivalent to the Company.

       
 
7

--------------------------------------------------------------------------------

 
  
e.
“Substantially Reduces Your Senior Authority” shall mean that you no longer have
substantially similar authority, scope of responsibility, functions or duties as
President and Chief Executive
Officer of the Company or an enterprise equivalent to the Company.



f.
“TL Parties” shall mean, either individually or collectively, Bernhard Bruscha,
TL Investments, any party or entity affiliated with the aforementioned,
including but not limited to any “group” (as defined in Section 13(d)(3) of the
Exchange Act) to which any of the aforementioned belong.

   
II.  Change of Control Benefits.
  
a.
In the event of a Change of Control where the Market Cap of the Company is equal
to or less than $50 million, the Company shall immediately vest the 350,000
Incentive Stock Options described in Section 4 of the Agreement, provided, that
if such aforementioned Change of Control results in your resignation for Good
Cause, the Company shall pay you severance, in lieu of the severance otherwise
payable to you under Section 10(a) hereof, a total sum of (Y) the equivalent of
nine (9) months of your then current Base Salary, plus (Z)   40% of nine (9)
months of your then current annual Base Salary.  Such payment shall be subject
to the effectiveness of the release of claims referred to in Section 10(a) and
subject to the same timing and other terms set forth in Section 10(a).



b.
In the event of a Change of Control where the Market Cap of the Company is
greater than $50 million, the Company shall immediately vest the 350,000
Incentive Stock Options described in Section 4 of the Agreement, provided, that
if such aforementioned Change of Control results in your resignation for Good
cause, the Company shall pay you severance, in lieu of the severance otherwise
payable to you under Section 10(a) hereof, a total sum of (Y) the product of two
(2) multiplied by your then current annual Base Salary, plus; (Z) 80% of your
then current annual Base Salary. Such payment shall be subject to the
effectiveness of the release of claims referred to in Section 10(a) and subject
to the same timing and other terms set forth in Section 10(a).

   
 
8

--------------------------------------------------------------------------------

 
 
ATTACHMENT B


“Cause” shall include but not me limited to, the following: (i) your commission
of a crime or your possession, use or sale of a controlled substance (other than
the use or possession of a legally prescribed medication used for its prescribed
purposes); (ii) your significant neglect, or materially inadequate performance
of, your duties as an employee of the Company; (iii) your breach of a fiduciary
duty to the Company or its shareholders; (iv) your willful breach of a duty in
the course of your employment; (v) your violation of the Company’s personnel or
business policies; (vi) your willful misconduct; (vii) your death; or (viii)
your disability.  For purposes of this Agreement, you shall be considered
disabled if you have been physically or mentally unable to perform your job
duties hereunder for (x) a continuous period of at least one hundred twenty
(120) days or (y) a total of one hundred fifty (150) days during any one hundred
and eighty (180) day period, and you have not recovered and returned to the full
time performance of your duties within thirty (30) days after written notice is
given to you by the Company following such 120 day period or 180 day period, as
applicable.  Notwithstanding the foregoing, Cause shall not exist under any
definition set out in subsection (ii), (Iii), (iv), (v), or (vi) unless the
Company provides you with written notice of the existence of one or more of the
actions, conditions or events set forth above in such definition of Cause, and
if such action, event or condition is curable, you fail to cure such action,
event or condition within thirty (30) days after receipt of such notice.
      
 
9

--------------------------------------------------------------------------------

 
  
ATTACHMENT C
MUTUAL AGREEMENT TO ARBITRATE
 
To the fullest extent allowed by law, any controversy, claim or dispute between
Executive and the Company (and/or any of its affiliated, subsidiary, or related
entities, owners, directors, officers, employees, volunteers or agents) relating
to or arising out of this Agreement or Executive's employment (or the cessation
thereof), will be submitted to final and binding arbitration in Orange County,
California, for determination in accordance with the American Arbitration
Association's ("AAA") Employment Arbitration Rules as the exclusive remedy for
such controversy, claim or dispute.  In any such arbitration, the parties may
conduct discovery to the same extent as would be permitted in a court of
law.  The arbitrator shall issue a reasoned, written decision, and shall have
full authority to award all remedies which would be available in court.  The
Company shall pay the arbitrator's fees and any AAA administrative
expenses.  Any judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.  Possible disputes covered by the
above include (but are not limited to) unpaid wages, breach of contract
(including this Agreement), torts, violation of public policy, discrimination,
harassment, or any other employment-related claims under laws including, but not
limited to, Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, the California Labor Code, the California Fair Employment and
Housing Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and any other statutes or laws relating to Executive’s
relationship with the Company regardless of whether such dispute is initiated by
Executive or the Company.  Thus, this bilateral arbitration agreement fully
applies to any and all claims that the Company may have against Executive,
including but not limited to claims for misappropriation of Company property,
disclosure of proprietary information or trade secrets, interference with
contracts, trade libel, gross negligence, or any other claim for alleged
wrongful conduct or breach of the duty of loyalty.  However, claims for workers’
compensation benefits, unemployment insurance and those arising under the
National Labor Relations Act (or any other claims where mandatory arbitration is
prohibited by law) are not covered by this arbitration agreement, and such
claims may be presented to the appropriate court or government agency.  BY
AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH YOU AND THE COMPANY GIVE UP
ALL RIGHTS TO TRIAL BY JURY.
 
This mutual arbitration agreement is to be construed as broadly as is
permissible under applicable law.
  

      LANTRONIX INC. (the “Company”)                      
 
   
By:
 
Kurt Busch
   
Title:
 
Dated:                   , 2011
   
Dated:                   , 2011
 

 
 
 
10

--------------------------------------------------------------------------------